DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 are pending
Claims 1-3, 5, 9-10, 13-18 and 20 are currently amended
Claims 1-20 are rejected

Information Disclosure Statement
The Information Disclosure Statement filed on 12/22/2020 is in compliance with the provisions of 37 CFR 1.97 and has been considered.  An initialed copy of the Form 1449 is enclosed herewith.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-5, 7-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ye Xinquan (CN 205011601 U) (hereinafter “Ye”) (see attached English translated version).

Regarding Claim 1:
Ye teaches a sludge concentration and conditioning device (see FIG. 1, sludge device) (see page 2 lines 43-54) comprising: 
a storage device for receiving and accommodating sludge (see annotated FIG. 1 below, inner perimeter/structure/boundary labeled as “storage device/container/housing”), the storage device including a body (see annotated FIG. 1, inner structure/boundary) and a cover (see annotated FIG. 1, top end/surface of inner perimeter/structure/boundary labeled as “storage device/container/housing”) that jointly form an interior space of the storage device for receiving and accommodating sludge (see FIG. 1, interior space including other structural components such as mud guard 7), the body being provided with a sludge outlet (see FIG. 1, sludge outlet pipe 14 including outlet) for discharging sludge from the storage device and an overflow port located above the sludge outlet and used for discharging filtrate generated in the sludge 
a filtering device disposed between the sludge outlet and the overflow port within the storage device and used for filtering the sludge within the storage device so as to achieve solid-liquid separation (see FIG. 1, filters 10 and/or 12) (see page 2 lines 67-69);
a sludge feed device used for conveying sludge from below the filtering device into the storage device (see FIG. 1, sludge inlet pipe 16) (see page 2 lines 67-69);
an additive feed device used for conveying an additive from below the filtering device into the storage device so as to mix the additive with the sludge (see FIG. 1, air inlet pipe 15 located below filter 10) (see page 2 lines 67-69);
a sludge discharging device connected to the sludge outlet and used for discharging concentrated and conditioned sludge from the storage device (see FIG. 1, sludge outlet pipe 14 including outlet) (see page 2 lines 67-69); and
a concentrated sludge adjusting device including an adjusting tank located below the filtering device and in fluid communication with the storage device (see annotated FIG. 1 below, outer structure/boundary/perimeter of body 4), the concentrated sludge adjusting device being used for adjusting the amount of concentrated sludge in the storage device according to the conditioning requirements, wherein the adjusting tank is arranged to surround the body of the storage device (see annotated FIG. 1 below, adjusting tank (outer structure/boundary/perimeter of body 4) surrounds the body of the storage device (inner structure/boundary/perimeter labeled as “storage device/container/housing”)) (see page 2 lines 67-69);

	the sludge outlet is located below the filtering device (see FIG. 1, sludge outlet 14 is located below filters 10 and/or 12), the overflow port is located above the filtering device (see FIG. 1, overflow port 6 is located above filters 10 and/or 12), the storage device further comprises a sludge inlet (see FIG. 1, sludge inlet pipe 16);
	the filtering device includes:  a support plate including at least one plate hole (see FIG. 1, primary filter plate 10 and secondary filter plate 12 further include holes to allow a rotating shaft 3) (see page 2 lines 67-69), and
	a filtering assembly correspondingly disposed at the at least one plate hole in the support plate (see FIG. 1, primary filter plate 10 and secondary filter plate 12 further include holes to allow a rotating shaft 3) (see page 2 lines 67-69); and
	the adjusting tank consists of a wall, a top plate and a base plate (see annotated FIG. 1 below, outer structure/boundary/perimeter of body 4) (see page 2 lines 67-69).
	Although Ye teaches a filtering device (see FIG. 1, filters 10 and/or 12) (see page 2 lines 67-69) and a sludge inlet (see FIG. 1, sludge inlet pipe 16), Ye does not specifically teach wherein the sludge inlet is located below the filtering device.  However, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the sludge concentration and conditioning device of Ye to have the sludge inlet pipe 16 located/positioned below the filtering device and operated with the sludge pump 13 to have the sludge flow in an 

    PNG
    media_image1.png
    224
    155
    media_image1.png
    Greyscale





Ye teaches the sludge concentration and conditioning device according to claim 1,
wherein the sludge outlet and the overflow port are located in the sidewall (see Ye annotated FIG. 1 above) (see page 2 lines 67-69).

Regarding Claim 5:
Ye teaches the sludge concentration and conditioning device according to claim 1, 
wherein the sludge inlet is located in the sidewall or bottom of the body, and the sludge feed device is connected to the sludge inlet so as to convey sludge from below the filtering device; or
wherein the sludge feed device includes a sludge feed pipe extending from top to bottom along the sidewall of the body in the storage device to below the filtering device so as to convey sludge from below the filtering device (see Ye FIG. 1, sludge inlet pipe 16) (see page 2 lines 67-69).

Regarding Claim 7:
Ye teaches the sludge concentration and conditioning device according to claim 1,
wherein the storage device further includes an additive inlet located below the filtering device, and the additive feed device is connected to the additive inlet so as to convey the additive from below the filtering device; or
wherein the additive feed device includes an additive pipe extending from top to bottom along the body within the storage device to below the filtering device so as 

Regarding Claim 8:
Ye teaches the sludge concentration and conditioning device according to claim 1, further comprising a stirring device used for stirring the sludge in the storage device (see FIG. 1, mixing blades 8 and 11) (see page 2 lines 67-69).

Regarding Claim 9:
Ye teaches the sludge concentration and conditioning device according to claim 1, wherein the filtering assembly including:
a cage bracket that includes a fastener and a plurality of filtering grids, the fastener being used for joining the filtering assembly to the plate hole of the support plate and the plurality of filtering grids being each fixedly connected at one end to the fastener and connected at the other end to one another; and
a filter mesh fastened to the cage bracket and surrounding the cage bracket (see FIG. 1, primary filter plate 10 and secondary filter plate 12 further include holes to allow a rotating shaft 3) (see page 2 lines 67-69).

Regarding Claim 10:
Ye teaches the sludge concentration and conditioning device according to claim 9, wherein the at least one plate hole in the support plate is one of regularly arranged in the support plat, irregularly arranged in the support plate or is a shape of a circle, a Examiner’s note:  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the plate hole in the support plate of Ye to be in the shape of a circle, triangle or polygon as recited to allow a proper fluid flow and/or to allow a shaft to be inserted into the hole) (see MPEP 2144.04 IV A./B. Changes in Size and Shape) (see FIG. 1, primary filter plate 10 and secondary filter plate 12 further include holes to allow a rotating shaft 3) (see page 2 lines 67-69).

Regarding Claim 11:
Ye teaches the sludge concentration and conditioning device according to claim 9,
wherein the support plate is a flat plate; or
wherein the support plate has an upwardly curved convex shape, or a downwardly curved concave shape, or an undulating shape (Examiner’s note:  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the support plate of Ye to have a convex shape, concave shape and/or an undulating shape as recited to allow a proper fluid flow and/or to allow a shaft to be inserted into the hole) (see MPEP 2144.04 IV A./B. Changes in Size and Shape) (see FIG. 1, primary filter plate 10 and secondary filter plate 12 further include holes to allow a rotating shaft 3) (see page 2 lines 67-69).

Regarding Claim 12:
Ye teaches the sludge concentration and conditioning device according to claim 9, 

wherein the filter mesh is formed into one piece (see FIG. 1, primary filter plate 10 and secondary filter plate 12 further include holes to allow a rotating shaft 3) (see page 2 lines 67-69).

Regarding Claim 13:
Ye teaches the sludge concentration and conditioning device according to claim 9, wherein the cage bracket is provided in its longitudinal direction with at least one reinforcing ring in a middle of the plurality of filtering grids (see FIG. 1, primary filter plate 10 and secondary filter plate 12 further include holes to allow a rotating shaft 3) (see page 2 lines 67-69).

Regarding Claim 14:
Ye teaches the sludge concentration and conditioning device according to claim 9, wherein the plurality of filtering grids can have a length adjustable according to different sludge characteristics and concentration requirements, such that filtering assemblies of various lengths can be adopted according to the different sludge conditions and concentration requirements (Examiner’s note:  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the length of the plurality of filtering grids of Ye to further allow a proper fluid flow) (see MPEP 2144.04 V D. Making Adjustable) (see FIG. 1, primary 

Regarding Claim 15:
Ye teaches the sludge concentration and conditioning device according to claim 1, wherein the filtering device can move up and down as required so as to adjust division of the interior space of the storage device (Examiner’s note:  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the length of the plurality of filtering grids and to further allow the filtering device to move up and down as required in order to adjust a fluid flow) (see MPEP 2144.04 V D. Making Adjustable) (see FIG. 1, primary filter plate 10 and secondary filter plate 12 further include holes to allow a rotating shaft 3) (see page 2 lines 67-69).

Regarding Claim 17:
Ye teaches the sludge concentration and conditioning device according to claim 1, wherein the sludge feed device further includes a pump, and the pump is provided at its front end or rear end with a mixer used for mixing the additive and sludge so as to mix the sludge to be treated with the additive (see Ye FIG. 1, pump 13) (see page 2 lines 67-69).

Regarding Claim 18:

continuously conveying sludge into the storage device by means of the sludge feed device (see pages 2-3);
continuously conveying the sludge when a liquid level of the sludge in the storage device reaches an installation position of the filtering device, so as to achieve solid-liquid separation of the sludge by the filtering device for the sake of sludge concentration (see pages 2-3);
after the sludge concentration, adjusting the amount of the concentrated sludge in the storage device by the concentrated sludge adjusting device to thereby decreasing the liquid level of the concentrated sludge in the storage device (see pages 2-3);
adding the additive into the concentrated sludge by means of the additive feed device so as to condition the sludge (see pages 2-3); and
after concentration and conditioning, discharging the conditioned sludge from the storage device by means of the sludge discharging device and then discharging the concentrated sludge stored in the concentrated sludge adjusting device (see pages 2-3).



    PNG
    media_image1.png
    224
    155
    media_image1.png
    Greyscale


Regarding Claim 19:
Ye teaches the method according to claim 18, wherein the sludge feed device also comprises a mixer used for mixing the additive with the sludge to be treated before its entry into the storage device (see Ye FIG. 1, mixing blades 8 and 11).

Regarding Claim 20:
Ye teaches the method according to claim 18, wherein the concentrated sludge in the storage device is sent into the adjusting tank in the concentrated sludge adjusting device by the pump or under the action of gravity only, until the amount of concentrated sludge in the storage device satisfies the requirement (see pages 2-3).

Claims 2, 3, 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ye Xinquan (CN 205011601 U) (hereinafter “Ye”) (see attached English translated version) in view of Azuma Toshiyasu (JP 2009011997 A) (hereinafter “Azuma”) (see attached English translated version).

Regarding Claim 2:
Ye teaches the sludge concentration and conditioning device according to claim 1, wherein the adjusting tank consists of a wall, a top plate and a base plate (see annotated FIG. 1 above, primary filter plate 10 and secondary filter plate 12), the top plate and the base plate both have a central hole for the passage of the body of the storage device, the top plate also has an orifice, which is connected to the upper part of the body through a pipeline, and the base plate also has an orifice, which is connected to the opening in the lower part of the body of the storage device via a pipeline (see FIG. 1, primary and secondary filter plates 10, 12 include a central hole for a rotating shaft 3) (see page 2 lines 67-69).
Ye does not specifically teach a control valve.

Ye and Azuma are analogous inventions in the art of teaching a sludge treatment device.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the sludge device of Ye to include control valves of Azuma, to further control the amount of sludge entering the storage device and adjusting device of Ye (see Azuma paragraphs 10 and 12 – “second automatic valve…first automatic valve…”).

Regarding Claim 3:
The combination of Ye in view of Azuma teaches the sludge concentration and conditioning device according to claim 2, wherein Ye further teaches the concentrated sludge adjusting device further comprises a pump disposed in the pipeline in communication with the orifice in the base plate and used for pumping concentrated sludge (see Ye FIG. 1, pump 13) (see Ye page 2 lines 67-69).

Regarding Claim 6:
Ye teaches the sludge concentration and conditioning device according to claim 1.
Ye does not specifically teach wherein the cover of the storage device further includes a gas outlet used for discharging gas from the storage device.

Ye and Azuma are analogous inventions in the art of teaching a sludge treatment device.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the sludge device of Ye to include a gas outlet (aeration means) of Azuma, to further discharge gas present within the device of Ye (see Azuma paragraph 25).

Regarding Claim 16:
Ye teaches the sludge concentration and conditioning device according to claim 1.
Ye does not specifically teach wherein a manometer is disposed below and adjacent to the filtering device in the storage device so as to monitor the pressure in the concentrated sludge.
	Azuma teaches a manometer along with additional other sensors/meters/probes (see Azuma FIG. 2, meters 12 and 37) (see Azuma paragraph 25).
Ye and Azuma are analogous inventions in the art of teaching a sludge treatment device.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the sludge device of Ye to include multiple meters/sensors of Azuma, to further monitor characteristics/parameters within the device of Ye (see Azuma paragraph 25).

Response to Arguments
Applicant's arguments filed 01/04/2021 have been fully considered but focus on amended claim limitations, which have been addressed above in the updated rejection (see above).
The previous claim objection regarding claim 10 has been considered and is withdrawn.
The previous 112(b) claim rejection regarding claims 1-20 has been considered and is withdrawn.
Applicant argues on pages 12-13 and 15-16 of the Remarks section “With respect to feature 1, the sludge inlet pipe 16 in Ye is located above the filtering device in contrast to Applicant’s claimed arrangement...”
Regarding amended, independent claim 1, although Ye teaches a filtering device (see FIG. 1, filters 10 and/or 12) (see page 2 lines 67-69) and a sludge inlet (see FIG. 1, sludge inlet pipe 16), Ye does not specifically teach wherein the sludge inlet is located below the filtering device.  However, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the sludge concentration and conditioning device of Ye to have the sludge inlet pipe 16 located/positioned below the filtering device and operated with the sludge pump 13 to have the sludge flow in an upward motion through the filtering device to further remove contaminants from the sludge inlet feed stream (see FIG. 1, filters 10 and/or 12) (see page 2 lines 43-54 and 67-69).
Applicant argues on pages 13-14 and 16-17 of the Remarks section “With respect to feature 2…Unlike the claimed invention, Ye only teaches a two-step filter 
Examiner reminds Applicant to view the 103 rejection of Ye in view of Azuma as a combination of references, and not individually or separately.
Ye teaches a concentrated sludge adjusting device including an adjusting tank (see annotated FIG. 1 below, adjusting tank (outer structure/boundary/perimeter of body 4) surrounds the body of the storage device (inner structure/boundary/perimeter labeled as “storage device/container/housing”)) (see page 2 lines 67-69), wherein the adjusting part occurs as a result of the motor, shaft, blades 8, 11 and pump 13 (see Ye Page 2).
Furthermore, although Ye does not specifically teach a control valve, Azuma teaches a similar sludge treatment device including numerous valves (see Azuma paragraphs 10 and 12 – “second automatic valve…first automatic valve…”).
Ye and Azuma are analogous inventions in the art of teaching a sludge treatment device.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the sludge device of Ye to include control valves of Azuma, to further control the amount of sludge entering the storage device and adjusting device of Ye (see Azuma paragraphs 10 and 12 – “second automatic valve…first automatic valve…”).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH K VARMA whose telephone number is (571)272-9627.  The examiner can normally be reached on Monday-Friday 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi R Kelley can be reached on 571-270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/AKASH K VARMA/Examiner, Art Unit 1773                                                                                                                                                                                                         

/ROBERT CLEMENTE/Primary Examiner, Art Unit 1773